IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 JERRY A. MERCER, JR., AND JERRY A.             : No. 260 EAL 2021
 MERCER, III,                                   :
                                                :
                     Respondents                : Petition for Allowance of Appeal
                                                : from the Order of the Superior Court
                                                :
              v.                                :
                                                :
                                                :
 MARTIN P. NEWELL, JR. AND ACTIVE               :
 RADIATOR REPAIR CO.,                           :
                                                :
                     Petitioners                :


                                        ORDER



PER CURIAM

      AND NOW, this 11th day of May, 2022, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issue set forth below.              Allocatur is DENIED as to all

remaining issues. The issue, as stated by Petitioner, is:

      This Court in Martin only recognized an exception to the WCA for certain
      fraudulent misrepresentation claims, and no subsequent court has applied
      the Martin exception to any other types of claims. Did the Superior Court
      therefore err in ordering that Respondents could proceed with their medical
      monitoring, battery, and intentional infliction of emotional distress claims
      under the Martin exception?